COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 TX MEDICAL OFFICE, LP,                         §
 FL MEDICAL OFFICE, LLC,
 CA MEDICAL OFFICE, LP, AND                     §              No. 08-12-00263-CV
 MOB PORTFOLIO ASSOCIATES, LLC,
                                                §                   Appeal from
                       Appellants,
                                                §                34th District Court
 v.
                                                §            of El Paso County, Texas
 TENET HEALTH SYSTEM
 HOSPITALS, INC.                                §                (TC # 2010-1628)

                       Appellee.                §


                                       JUDGMENT

       The Court has considered this cause on the joint motion to dispose of the appeal and

concludes the motion should be granted, in accordance with the opinion of this Court. We

therefore vacate the trial court’s judgment, dismiss the case, and render judgment effectuating

the parties’ settlement agreement in that all claims, counterclaims, or causes of action as to the

“Alvarado Medical Plaza II” site are dismissed without prejudice and all remaining claims,

counterclaims, or causes of action are dismissed with prejudice. We further order costs be

assessed against the party incurring same. We further order that this decision be certified below

for observance.
       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2013.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.